Citation Nr: 9908435	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  94-42 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for a fracture of 
the left hip with traumatic changes, currently evaluated as 
10 percent disabling.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant







ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
January 1971.  He also had periods of active duty for 
training in May, June, and July 1982.   

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA), Los Angeles, California, 
Regional Office (RO).  This matter was subsequently 
transferred to the RO in San Diego, California.  

The issue of entitlement to an increased evaluation for post 
traumatic stress disorder was perfected for appeal.  During 
the pendency of this appeal, a 100 percent evaluation was 
assigned to the service-connected post traumatic stress 
disorder in a March 1996 rating decision.  Consequently, this 
issue is no longer before the Board for appellate review.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.







2.  The veteran's fracture of the left hip with traumatic 
changes is principally manifested by X-ray evidence of a 
healed intertrochanteric fracture of the left femur and 5 
degrees valgus angulation of the femoral shaft, complaints of 
pain, slight limitation of left hip motion, and no more than 
moderate left hip disability.   

3.  In a May 1991 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
veteran's claim for entitlement to service connection for a 
back disability.   

4.  Evidence submitted since the May 1991 rating decision, in 
support of the veteran's application to reopen the claim for 
entitlement to service connection for a back disorder, is not 
new and material, and it does not bear directly and 
substantially upon the specific matter under consideration, 
and when it is considered by itself or in connection with 
evidence previously assembled, it is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim. 


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for fracture of 
the left hip with traumatic changes have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5255 (1998).     

2.  Evidence received since the final May 1991 rating 
decision, wherein the RO determined that new and material 
evidence had not been received in order to reopen a claim for 
entitlement to service connection for a back disability, is 
not new and material, and the veteran's claim for that 
benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991);  38 C.F.R. §§ 3.156, 20.1103 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased 
evaluation for fracture of the left hip 
with traumatic changes, currently 
evaluated as 10 percent disabling.

Factual Background

Service connection for residual fracture of the left hip was 
established by a RO rating determination in October 1981.  A 
noncompensable disability evaluation was assigned effective 
July 16, 1981.  The award was based upon service medical 
records which showed that the veteran sustained a left hip 
fracture in June 1980 in an automobile accident.   

A May 1982 VA examination report reflects, in pertinent part, 
a diagnosis of fracture of the left hip and left humerus and 
left leg weakness, recurrent, cause undetermined.  X-ray 
examination of the left hip revealed a normal hip joint.  
There were chronic and probable post traumatic changes of the 
proximal left femur.  X-ray examination of the left femur 
revealed ossification extending medially and superiorly from 
the lesser trochanter which was believed to be chronic and 
secondary to a previous injury.  There was some periosteal 
bone formation of the posterior aspect of the proximal shaft 
of the femur.  

A June 1982 rating decision assigned a 10 percent evaluation 
to the service-connected fracture of the left hip with 
traumatic changes effective July 16, 1981.  

A September 1988 VA examination report reflects, in pertinent 
part, a diagnosis of evidence of an old fracture of the left 
femur.  The veteran had no complaints regarding his leg or 
knee.  X-ray examination revealed evidence of callus 
formation from previous trauma of the mid portion of the left 
femoral shaft.  There was also evidence of an old fracture 
location just distal to the greater trochanter of the left 
femur.   

A May 1993 VA examination report reveals the veteran reported 
that the cold bothered his left hip.  The veteran indicated 
that in the morning, his left hip was stiff when he awakened 
and it took awhile for his hip to get going.  He took 
Percocet at the present time for his hip.  The veteran 
reported that he could not run due to his left hip 
disability.  

Range of motion of the left hip was flexion to 105 degrees, 
abduction to 40 degrees, adduction to 10 degrees, external 
rotation to 70 degrees, internal rotation to 30 degrees, and 
extension to 20 degrees.  The impression was status following 
fracture of the left hip and left femur by history.  X-ray 
examination revealed a deformity at the femoral neck 
consistent with an old healed fracture.  There were also mild 
degenerative changes involving the acetabulum.  The 
impression was chronic post traumatic deformity as described. 

A January 1996 VA examination report reveals that the veteran 
complained of pain at the site of the tibial pin insertion 
which was used for traction.  He reported that his left leg 
goes out and his hip comes out of the socket.  The veteran 
indicated that this happened six times in the last year.  He 
felt like his legs were different lengths.  The veteran 
stated that when he walked more than a half mile, he 
experienced pain.  

Upon examination, there was no discernable leg length 
discrepancy.  Actual leg lengths appeared equal.  The veteran 
had no crepitus with range of motion of the hip.  Left hip 
motion was without difficulty.  Range of motion of the left 
hip was flexion to 90 degrees, extension to 20 degrees, 
internal rotation to 5 degrees, external rotation to 15 
degrees with pain, abduction to 30 degrees, and adduction to 
20 degrees.  The veteran had no straight leg raise.  X-ray 
examination of the left femur revealed no evidence of hip 
arthrosis.  The veteran did have a probable healed 
intertrochanteric fracture and 5 degrees valgus angulation of 
the femoral shaft.  The diagnosis was status post left femur 
fracture.  The examiner noted that there was no obvious leg 
length discrepancy.  There was no X-ray evidence of left hip 
arthrosis or degeneration.  

The veteran did apparently have a well healed left femur 
fracture with a slight 5 degrees of valgus angulation.  The 
examiner indicated that the veteran's disability was 
moderately limiting. 

At a hearing before the RO in January 1996, the veteran 
stated that his left leg gave out at times when he walked or 
he stumbled.  Hearing Transcript, hereinafter 
Tr., 20.  He indicated that during the past year, his left 
leg came out of the socket about 5 or 6 times.  Tr. 20.  The 
veteran stated that he had continuous pain in the left hip, 
especially in the cold weather.  Tr. 20.  He did not take 
medication for his hip disability and he had not been treated 
for this disability.  Tr. 20 and 21.  

The veteran rated his left hip disability as an 8 out of a 
scale of 10, with 10 being the worst.  Tr. 21.  The veteran 
stated that in the cold weather, or when he has to walk a 
long distance, his left hip hurt very bad; his left hip 
bothered him when he walked up or down stairs.  Tr. 21.  He 
stated that when his left hip pops out, the pain was very 
severe.  Tr. 22.  He took aspirin when it popped out.  Tr. 
22.  The veteran stated that he could walk about a half of a 
mile before he had to rest.  Tr. 25.  He indicated that his 
left hip popped out about three to six times a year.  Tr. 24.   

Criteria

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1998).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  

Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can practically be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1998).

The RO assigned a 10 percent evaluation to the veteran's 
fracture of a left hip with traumatic changes under 
Diagnostic Code 5255, impairment of the femur.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5255.  Under the provisions of this 
diagnostic code, a 10 percent disability evaluation is 
warranted for impairment of the femur with malunion with a 
slight knee or hip disability; a 20 percent disability 
evaluation is warranted when the evidence establishes 
malunion of the femur with a moderate knee or hip disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5255.  A 30 percent 
disability rating is assigned when the evidence demonstrates 
malunion of the femur with a marked knee or hip disability.  
Id.  A 60 percent disability rating is warranted when the 
evidence demonstrates a fracture of the surgical neck of the 
femur, with a false joint or a fracture of the shaft or 
anatomical neck of the femur with nonunion, without loose 
motion, but with the preservation of weight bearing ability 
with the aid of a brace.  Id.  




An 80 percent disability evaluation is warranted when the 
evidence shows a fracture of the shaft of the femur or 
anatomical neck of the femur with nonunion and loose motion 
(spiral or oblique fracture).  Id. 

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6 (1998).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(1998).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45 (1998). 



With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  The joints involved should be tested for pain on both 
active and passive motion, in weight-bearing and non weight-
bearing and, if possible, with the range of the opposite 
undamaged joint.  38 C.F.R. § 4.59 (1998).

After reviewing all the evidence and material of record, 
where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1998).  Thus, 
when a veteran seeks benefits and the evidence is in relative 
"equipoise," the law mandates that the veteran prevails.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed.  The veteran was afforded VA 
examinations in 1993 and 1996.  No further assistance is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.326 (1998).  

In applying the law to the existing facts, the record 
demonstrates the requisite objective manifestations for a 20 
percent disability evaluation under Diagnostic Code 5255.  
The medical evidence of record shows that the veteran has 
impairment of the left femur.  The May 1993 VA X-ray 
examination revealed that there was a deformity at the 
femoral neck consistent with an old healed fracture and mild 
degenerative changes involving the acetabulum.  VA X-ray 
examination in January 1996 revealed a probable healed 
intertrochanteric fracture with five degrees valgus 
angulation of the femoral shaft.  


The medical evidence of record further shows that the 
veteran's left hip disability is productive of moderate 
disability.  The veteran's subjective complaints include 
stiffness of the left hip in the morning, pain at the site of 
the tibial pin insertion, pain after walking for a half mile, 
and the left leg giving way about six times a year.  The 
January 1996 VA examination report reveals that the veteran 
had no discernable leg length discrepancy; the actual leg 
lengths appeared normal.  There was no crepitus with range of 
motion of the hip and left hip motion was without difficulty.  
Range of motion of the left hip was flexion to 90 degrees, 
extension to 20 degrees, internal rotation to 5 degrees, 
external rotation to 15 degrees with pain, abduction to 30 
degrees, and adduction to 20 degrees.  The X-ray examination 
of the left femur revealed no evidence of hip arthrosis.  The 
diagnosis was status post left femur fracture.  The examiner 
indicated that the veteran's disability was moderately 
limiting.  The May 1993 VA examination report reveals that 
range of motion of the left hip was flexion to 105 degrees, 
abduction to 40 degrees, adduction to 10 degrees, external 
rotation to 70 degrees, internal rotation to 30 degrees, and 
extension to 20 degrees. 

There is no evidence of malunion of the femur with a marked 
hip or knee disability, fracture of the surgical neck of the 
femur with false joint, or fracture of the shaft or 
anatomical neck of the femur with nonunion and loose motion.  
The veteran did not require the aid of a brace for weight-
bearing.  There is no medical evidence showing that the 
veteran has a left knee disability.  Although the veteran 
complained of his left leg giving out, there is no medical 
evidence of instability of the left hip joint upon VA 
examination. 

The Board finds that the symptomatology associated with the 
fracture of the left hip with traumatic changes more nearly 
approximates the criteria for impairment of the femur with 
moderate hip disability.  Thus, a 20 percent disability 
evaluation is warranted under Diagnostic Code 5255.  
38 C.F.R. §§ 4.71a, Diagnostic Code 5255.     

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the femur and hip.  There was no evidence of 
ankylosis of the left hip.  Consequently, Diagnostic Code 
5250 is not for application.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5250 (1998).  There is no evidence of a flail 
joint of the hip; Diagnostic Code 5254 is not for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5254 
(1998).  A disability evaluation in excess of 20 percent is 
not possible under Diagnostic Code 5251, limitation of 
extension of the thigh, or under Diagnostic Codes 5253, 
impairment of the thigh.  Consequently, Diagnostic Codes 5251 
and 5253 are not for application.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5251 and 5253 (1998).  

The veteran's left hip disability may also be rated under 
Diagnostic Code 5252, limitation of flexion of the thigh.  
Under this diagnostic code, limitation of flexion of the 
thigh to 10 degrees warrants a 40 percent rating and 
limitation of flexion to 20 degrees warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (1998).  The 
standard ranges of motion of the hip are zero to 125 degrees 
flexion/extension and zero to 45 degrees abduction.  38 
C.F.R. § 4.71, Plate II (1998).

The medical evidence of record shows that upon VA examination 
in May 1993, the veteran had left hip flexion to 105 degrees.  
The January 1996 VA examination report indicates that flexion 
of the left hip was to 90 degrees.  Consequently, a 
disability evaluation in excess of 20 percent is not 
warranted under Diagnostic Code 5252.  The Board notes that 
the provisions of §§ 4.40, 4.45, and 4.59 must be considered, 
and the medical evidence must adequately portray the extent 
of functional loss due to pain "on use or due to flare-
ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  38 
C.F.R. §§ 4.40, 4.45. and 4.59 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination and impaired ability to 
execute skilled movement smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  


In this regard, the Board notes that VA examinations 
performed in May 1993 and January 1996 do not show that the 
veteran's left hip disability is manifested by swelling, 
atrophy of the muscles, weakness, excess fatigability, 
incoordination, or diminished strength.  The January 1996 VA 
examination report indicates that the left hip motion was 
without difficulty.  There was no crepitus with range of 
motion of the hip.  The veteran did have limitation of 
rotation of the left hip to 15 degrees with pain.  Although 
the veteran reported that his left leg gave way on occasion, 
objective findings of instability of the left hip were not 
noted upon VA examination.  The Board finds that the medical 
evidence does not demonstrate that the veteran is 
experiencing more than moderate functional loss due to the 
left hip disability.  Thus, the Board finds that 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 do not provide a basis for a higher 
rating.  The Board also points out that the moderate 
functional loss due to the left hip disability was considered 
in the assignment of the 20 percent disability evaluation 
under Diagnostic Code 5255.

The veteran's service-connected fracture of the left femur 
with traumatic changes may also be rated under Diagnostic 
Code 5003, degenerative arthritis (hypertrophic or 
osteoarthritis).  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1998).  Diagnostic Code 5003 specifies that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1998).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below:  With X-ray 
evidence of involvement of 2 or more major joints, or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent rating is awarded.  With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups a 10 percent rating is assigned.  38 
C.F.R. § 4.71a, Diagnostic Code 5003. 

The medical evidence of record shows that the May 1993 VA X-
ray examination detected a deformity at the femoral neck 
consistent with an old healed fracture and mild degenerative 
changes involving the acetabulum.  The evidence of record 
further shows that the veteran has limitation of motion of 
the left hip.  Limitation of motion of the left hip is 
evaluated under Diagnostic Code 5251, limitation of extension 
of the thigh, Diagnostic Code 5252, limitation of flexion of 
the thigh, and Diagnostic Code 5253, impairment of the thigh.  
As discussed above, a disability evaluation in excess of 20 
percent is not warranted under Diagnostic Codes 5251, 5252, 
and 5253.  20 percent is the maximum evaluation assignable 
under Diagnostic Code 5003, and the Board has already granted 
an increased evaluation of 20 percent for the left hip 
disability.  

The medical evidence of record does not indicate that the 
veteran has a shortening of the left lower extremity due to 
the fracture of the left hip.  The January 1996 VA 
examination report indicates that there was no discernable 
leg length discrepancies and the appearance and actual leg 
lengths appeared equal.  Consequently, a higher disability 
evaluation is not warranted under the provisions of 
Diagnostic Code 5275.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5275. 

The Board has also considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath, 1 
Vet. App. 589.  In this case, the Board finds no provision 
upon which to assign a rating in excess of 20 percent.   

Furthermore, the Board recognizes that there are situations 
in which the application of 38 C.F.R. §§ 4.40 or 4.45 is 
warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the provisions of §§ 4.40, 4.45, and 
4.59 are not applicable to an evaluation under Diagnostic 
Code 5255 which is not predicated on range of motion.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 




In summary, a 20 percent evaluation, but no higher,  is 
warranted for the veteran's fracture of the left hip with 
traumatic changes, for the reasons described above.


II.  Whether New and Material Evidence 
has been received to Reopen a Claim for 
Entitlement to Service Connection for a 
Back Disability.

Preliminary Matters

In an October 1987 rating decision, the RO denied entitlement 
to service connection for a back disability.  The basis of 
the denial was that there was no evidence that the veteran's 
back disability was related to his service-connected 
disabilities.  The veteran was notified by letter, in March 
1988, of this rating decision.  The veteran filed a timely 
appeal.  

In a February 1990 decision, the Board denied entitlement to 
service connection for a back disorder.  The basis of the 
denial was that the back disability had its onset many years 
after service and the evidence did not show that it was 
casually related to the service-connected left hip 
disability.  The February 1990 Board decision is final.  38 
U.S.C.A. § 7104(b) (1988); 38 C.F.R. § 19.104 
(1990)(currently 38 U.S.C.A. § 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 20.1100 (1998)). 

In February 1991, the veteran filed a claim to reopen his 
claim for entitlement to service connection for a back 
disability.  A February 1991 rating decision denied the 
veteran's claim and the veteran was notified of this 
determination in March 1991.  In May 1991 the RO denied the 
veteran's claim to reopen his claim for entitlement to 
service connection for a back disability.  The veteran was 
notified of this determination in May 1991.  


Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  Absent the filing of a notice of 
disagreement within one year of the date of mailing of the 
notification of the initial review and determination of the 
claim, a rating determination is final and is not subject to 
revision upon the same factual basis.  38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. §§ 3.104, 3.105, 19.192.  In this case, 
the May 1991 rating decision is final, as there was no timely 
appeal of the decision.

Criteria

To reopen a claim following a final decision, the veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108.  
If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
of the VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.  "New and 
material evidence" means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the United States Court 
of Appeals for Veterans Claims (formerly known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court"), l" evidence made 
it "more difficult for veteran claimants to submit 
additional evidence for Board consideration" than did the 
test for new and material evidence found in 38 C.F.R. 
§ 3.156, and thus the Court overruled Colvin in this respect.  
Therefore, the ruling in Hodge must be considered as easing 
the veteran's evidentiary burden in seeking to reopen a 
previously and finally denied claim.  Hodge, supra. 

The Court in Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 
17, 1999) (en banc), recently held that Hodge requires the 
replacement of a two-step approach outlined in Manio v. 
Derwinski with a three-step approach.  See also Winters v. 
West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999) (en banc).  
Under this three-step approach to claims to reopen, the 
Secretary must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a) to 
have a finally denied claim reopened under 38 U.S.C. § 5108.  
Second, if new and material has been presented, immediately 
upon reopening the claim the Secretary must determine 
whether, based upon all of the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a).  Third, if the claim is well 
grounded, then the Secretary may proceed to evaluate the 
merits of the claim, but only after ensuring the duty to 
assist under 38 U.S.C. § 5107(a) has been fulfilled.

The issue of whether the evidence submitted is new and 
material is a question of law and its credibility must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, the Court has held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require VA to consider patently 
incredible evidence (e.g. the inherently false or untrue) to 
be credible.  Duran v. Brown, 7 Vet. App. 216 (1994).  The 
Court has also held that this presumption does not arise when 
a medical opinion is based upon an inaccurate medical history 
or upon a veteran's account of his medical history that has 
been previously rejected.  Reonal v. Brown, 5 Vet. App. 458, 
460-461 (1993). 

Factual Background & Analysis

In this case, evidence was part of the record and was 
considered at the time of the May 1991 rating decision 
consists of VA hospital records dated from June 1980 to 
August 1980; Final Line of Duty Determination dated in 
September 1980; Line of Duty and Misconduct Status report 
dated in June 1980; Statement of Medical Examination dated in 
June 1980; VA treatment records dated in April 1981; 

VA X-ray examination report dated in April 1981; hospital 
records dated in June 1980; accident report dated in June 
1980; Statement of Findings of Investigating Officer; 
Physical Profile Board Proceedings report dated in November 
1980; treatment record dated in August 1980; statement by Dr. 
W.P. dated in March 1982; VA examination report dated in May 
1982; Physical Profile Board Proceedings dated in February 
1981; service medical records; military pay vouchers; 
Statement of an Attending Physician dated in February 1991; 
National Guard Service records; laboratory report dated in 
June 1980; VA hospitalization records dated from September 
1987 to October 1987; VA hospital summary dated in October 
1987; VA physical therapy record dated in September 1987; VA 
computed tomography (CT) scan dated in September 1987; VA 
electromyography (EMG) dated in September 1987; VA treatment 
record dated in September 1987; VA X-ray examination of the 
lumbar spine dated in October 1987; VA hospitalization 
records dated in April 1987; VA treatment records dated in 
January, February, April, May, July, August, and September 
1984, March, April, May, July, and December 1986, January, 
May, June, July, August, September, October, November and 
December 1987, and January, March, April and May 1988; the 
veteran's testimony at the hearing before the RO in September 
1988; a September 1988 VA examination report; VA 
hospitalization records dated from November 1990 to December 
1990; and VA treatment records dated in December 1990 and 
March 1991.   

The evidence received by the RO after the May 1991 rating 
decision consists of service records; VA treatment records 
dated in November 1990, January, February, March, April, May, 
June, August, and September 1991, and from January to 
November 1992; an April 1981 VA X-ray examination report; VA 
hospitalization records dated from June 1980 to August 1980; 
a service examination report dated in November 1977; a 
Statement of Medical Examination dated in June 1980; an April 
1981 VA treatment record; a Physical Profile dated in 
February 1981; a June 1981 treatment record; a June 1980 X-
ray examination report; a June 1981 X-ray examination report; 
a November 1991 VA psychiatric examination report; an April 
1993 case summary; Social Security Records dated in April 
1991; a January 1993 X-ray examination; a May 1993 VA hip 
examination report; 

a May 1993 VA psychiatric examination report; March 1994 VA 
treatment record; lay statements from the veteran's spouse, 
daughter, and friend; a December 1995 VA treatment record; VA 
hospitalization records dated from February 1994 to March 
1994; a December 1995 statement by the veteran; a January 
1996 X-ray of the lumbar spine; a January 1996 VA examination 
report of the hip with X-ray examination reports; and the 
veteran's testimony at a hearing before the RO in January 
1996.  

The Board finds that the service records; the April 1981 X-
ray examination report; VA hospitalization records from the 
Aurora, Colorado, VA medical center dated in June 1980 to 
August 1980; the November 1977 service examination report; 
the Statement of Medical Examination dated in June 1980; the 
April 1981 VA treatment record; and the Physical Profile 
dated in February 1981 cannot be considered new evidence.  
This evidence is cumulative of evidence that was part of the 
record at the time of the May 1991 rating decision and was 
previously considered by the RO.  Thus, it can not be 
considered new evidence.     

The November 1991 psychiatric examination report, the April 
1993 case summary, the May 1993 VA psychiatric examination 
report; the March 1994 VA treatment record; the December 1995 
VA treatment record; the lay statements; and the statement by 
the veteran dated in December 1995 can be considered new 
evidence.  
This evidence was not part of the record at the time of the 
May 1991 rating decision, and has not been previously 
considered by the RO.  However, this evidence can not be 
considered material since it does not bear directly and 
substantially upon the specific matter under consideration 
and when it is considered by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  This evidence does not address the veteran's back 
disability.  It does not bear directly or substantially upon 
whether the veteran's back disorder is medically related to 
service or to the veteran's service-connected left hip 
disorder and it is not significant.  Thus, the Board finds 
that this evidence is not material.   

The treatment records and X-ray examination reports dated in 
June 1980 and June 1981 can be considered new evidence since 
this evidence was not part of the record at the time of the 
May 1991 rating decision and was not previously considered by 
the RO.  However, this evidence can not be considered 
material since it does not bear directly and substantially 
upon the specific matter under consideration and when it is 
considered by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

This evidence does not address the veteran's back disability.  
It does not bear directly and substantially upon the issue of 
whether the veteran's back disorder is medically related to 
service or to the veteran's service-connected left hip 
disorder.  This evidence merely shows that the veteran was 
treated for a fracture of the left hip and that the veteran 
has a left hip disability, facts which were already 
established and part of the record at the time of the May 
1991 rating decision.  Thus, the Board finds that this 
evidence is not material.   

The VA treatment records, hospitalization records, and X-ray 
examination reports, dated from 1990 to 1994 can be 
considered new since this evidence was not part of the record 
at the time of the May 1991 rating decision and this evidence 
was not previously considered by the RO.  However, this 
evidence can not be considered material since it does not 
bear directly and substantially upon the specific matter 
under consideration and when it is considered by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

This evidence shows that the veteran has been treated for a 
chronic back disability, including Grade I spondylolisthesis 
at L4-5 with associated hardware, recurrent low back pain, 
and degenerative disc disease of the lumbar spine.  The Board 
notes that the specific matter under consideration is not 
whether the veteran currently has a back disability, but 
whether the veteran's back disability is medically related to 
service or to his service-connected left hip disability.  

The evidence that was part of the record and considered at 
the time of the May 1991 rating decision established that the 
veteran has a chronic back disability.  The September 1988 VA 
examination report reflects a diagnosis of mild spondylosis 
of the fifth lumbar vertebral body and notes that the veteran 
reported having back pain.  The Board finds that the new VA 
treatment records and examination reports, which establish 
that the veteran has a back disability, is not significant 
evidence.  The VA treatment records do not establish that the 
veteran's back disorder is medically related to service or to 
the veteran's service-connected left hip disorder, which is 
the specific matter under consideration.  Thus, the Board 
finds that this evidence is not material.

The Social Security Administration Records dated in April 
1991; the January 1993 VA X-ray examination report of the 
left hip; the May 1993 VA hip examination report; and the 
January 1996 VA hip examination report and X-ray examination 
reports can be considered new evidence since this evidence 
was not part of the record at the time of the May 1991 rating 
decision and was not previously considered by the RO.  

However, this evidence can not be considered material since 
it does not bear directly and substantially upon the specific 
matter under consideration and when it is considered by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  This evidence does 
not address the specific matter under consideration, which is 
whether the veteran's back disability is medically related to 
his service-connected left hip disability or to service.  

This evidence merely establishes that the veteran currently 
has a left hip disability and a history of a back injury, 
facts which were already established by the evidence of 
record.  This evidence is not significant because it does not 
establish that the veteran's back disorder is medically 
related to service or to the veteran's service-connected left 
hip disorder.  Thus, the Board finds that this evidence is 
not material.   

The veteran's testimony at a hearing before the RO in January 
1996 cannot be considered new evidence since this evidence 
was part of the record at the time of the May 1991 rating 
decision and was previously considered by the RO.  At the 
hearing before the RO, the veteran asserted that he incurred 
his current back disability in service in the automobile 
accident.  Tr. 27.  The Board notes that in the February 1990 
Board decision, the Board considered entitlement to service 
connection for a back disability on a direct basis.  

The claim was denied on a direct basis since the evidence 
showed that the back disability had its onset years after 
service.  The Board notes that the veteran's records of 
treatment for injuries due to the automobile accident were 
part of the record at that time and were considered.  Thus, 
the Board finds that the veteran's bare assertion that he 
incurred a back disability in service in the automobile 
accident has already been considered and is not new evidence.   

The Board also points out that the veteran himself does not 
possess the technical or specialized knowledge to provide a 
probative conclusion with respect to the issue of whether he 
incurred a back disability in the car accident in service or 
whether his current back disability is medically related to 
the car accident in service.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The statements by the veteran are 
lay assertions, and "lay assertions of medical causation 
cannot suffice to reopen a claim under 38 U.S.C.A. § 5108."  
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Thus, this 
evidence does not establish that the veteran's back disorder 
is medically related to service or to the veteran's service-
connected left hip disorder.  Consequently, the Board finds 
that this evidence is not material.   

The January 1996 VA spine examination report can be 
considered new since this evidence was not part of the record 
at the time of the May 1991 rating decision and this evidence 
was not previously considered by the RO.  However, this 
evidence can not be considered material since it does not 
bear directly and substantially upon the specific matter 
under consideration and when it is considered by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the specific matter under consideration 
is whether the veteran's back disability is medically related 
to service or to his service-connected left hip disability.  
The January 1996 VA examination report does not establish 
that the veteran's back disorder is medically related to 
service or to the veteran's service-connected left hip 
disorder.  In fact, the January 1996 VA examination report 
indicates that the veteran's back disability was not 
attributable to the veteran's service-connected left femur 
injury and there was no clear relation to active duty 
service.  Thus, the Board finds that this evidence is not 
material.   

For these reasons, the Board finds that the additional 
evidence submitted is not new and material.  The claim for 
entitlement to service connection for a back disability is 
not reopened.


ORDER

Entitlement to an increased evaluation of 20 percent for 
fracture of the left hip with traumatic changes is granted, 
subject to controlling regulations affecting the payment of 
monetary awards.  

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
back disability, the appeal is denied.  



		
      RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 
- 14 -


- 1 -


